DETAILED ACTION

Response to Amendment
1.	The amendment filed on 10/27/2021 has been considered.
	Claims 9 and 11 have been amended.
	Claims 6-19 are pending. Note that since the preliminary amendment filed 10/15/20 shows added claim 17, the newly added claims 17 and 18 should be renumbered as 18 and 19 respectively.
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17 and 18 have been renumbered 18 and 19 respectively.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney (“Giboney”) USPAT 6,740,908.
Giboney discloses in Fig. 2 a light receiving device, comprising: a first semiconductor layer (e.g. element 116) made of a  p-type semiconductor (col. 8, lines 35-60) on a substrate;  a second semiconductor layer (e.g. element 115) made of an  n-type semiconductor (cols. 9 and 10, lines 65-68 and 1-10 respectively) on the substrate; a carrier transit layer (e.g. element 113) made of an undoped semiconductor (col. 6, lines 5-60) between the first semiconductor layer and the second semiconductor layer; and a n-type light absorbing layer (e.g. N-type GaAsSb discussed in col.8, lines 1-35) made of an n-type  semiconductor between the second semiconductor layer and the carrier transit  layer, wherein the n-type light absorbing layer (e.g. GaAsSb discussed in col. 8, lines 1-35)  has a smaller bandgap energy  than the first semiconductor layer (listed in col. 9, lines 1-25), the second semiconductor layer (listed in col. 10, lines 10-35), and the  carrier transit layer (listed in col. 7, lines 45-65).
Re claim 7, Giboney discloses wherein an impurity concentration of the light absorbing layer (N-type dopant, col.8, lines 1-35) decreases in a direction towards the carrier transit layer (i-type/undoped, col. 6, lines 5-60).   
6.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney.  
Giboney discloses in Fig. 2 a method, comprising: forming a first semiconductor layer (e.g. element 116)  made of a p-type  semiconductor (col. 8, lines 35-60) on a substrate;  forming a second semiconductor layer (e.g. element 115) made of an  n-type semiconductor (cols. 9 and 10, lines 65-68 and 1-10 respectively) on the substrate;  forming a carrier transit layer (e.g. 
Re claim 13, Giboney discloses wherein an impurity concentration of the light absorbing layer (N-type dopant, col.8, lines 1-35) decreases in a direction towards the carrier transit layer (i-type/undoped, col. 6, lines 5-60).   
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giboney in view of Shi et al. (“Shi”) US PG-Pub 2005/0051861.

Shi discloses an N-type (e.g. SiGe. Claim 9) absorbing layer mixed crystal semiconductor made of two elements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the mixed crystal semiconductor made of two elements of Shi for that of Giboney as a mere substitution of an art-recognized semiconductor material suitable for the intended use. (MPEP §2144.07)
10.	Claims 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giboney in view of Ishibashi et al. (“Ishibashi”) US PG-Pub 2015/0287869.
Giboney teaches the device structure [method] as recited in the claim. The difference between Giboney and the present claim is the recited transit layer.
Ishibashi discloses in Figs. 4 and 6 wherein: the carrier transit layer comprises a first carrier transit layer (e.g. element 34/54) disposed on a side of the first semiconductor layer (e.g. element 16) and a second carrier transit layer (e.g. element 32/52) disposed on a side of the  light absorbing layer (e.g. element 33/53;  and the light receiving device further  comprises a third semiconductor layer (e.g. 33p/54p) made of a p-type semiconductor between  the first carrier transit layer and the second carrier transit layer.    
Ishibashi’s teachings could be incorporated with the device of Giboney which would result in the claimed invention. The motivation to combine Ishibashi’s teachings would be to prevent current response from being deteriorated (¶[0009]). Therefore, it would have been 
Re claims 11 and 17, Ishibashi discloses a p-type light absorbing layer (e.g. element 33p/54p) made of a p-type semiconductor between the carrier transit layer and the first semiconductor layer. Note that Ishibashi suggests a material having low energy band (¶[0036]) which is capable of functioning as an absorbing layer.
11.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giboney in view of Lin et al. (“Lin”) US PG-Pub 2002/0027238.
Re claims 18 and 19, Giboney teaches the device structure [method] as recited in the claim. The difference between Giboney and the present claim is the recited transit layer bandgap energy.
Lin discloses in Figs. 2b and 3 wherein a carrier transit layer (e.g. element 48/50) has a smaller bandgap energy (Fig. 2b) than a first semiconductor layer (e.g. element 30) and a second semiconductor layer (e.g. element 32).
Lin’s teachings could be incorporated with the device of Giboney which would result in the claimed invention. The motivation to combine Lin’s teachings would be improve the efficiency and sensitivity of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lin’s teachings to arrive at the claimed invention.
 Allowable Subject Matter
12.	Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited art discloses a light receiving device comprising a composition ratio of the two elements of the n-type light absorbing layers changing from a side of the carrier transit layer to a side of the second semiconductor as required in claim 9. Furthermore, none of the cited art discloses a light receiving device comprising forming the n- type light absorbing layer comprises changing a composition ratio of the two elements from a side of the carrier transit layer to a side of the second semiconductor layer so that an energy level at a valence band edge of the n-type light absorbing layer on the side of the carrier transit layer is higher energy compared with when the composition ratio is not changed as required in dependent claim 15.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nada et al. (US PG-Pub 2021/0066528) discloses a light receiving device comprising including light absorbing layers. 

Response to Arguments
15.	Applicant's arguments filed 10/27/2021 have been fully considered. While the obviousness rejection under Ishibashi et al. (USPA 5,818,096) has been withdrawn making the argument moot, the rejection by Giboney has been rewritten to address issues raised by Applicants.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893